 Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    5/14/2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    00 CR 237 (VM)
     - against -                   :
                                   :    ORDER
JULIUS WILLIAMS,                   :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On November 26, 2002, the Court sentenced defendant

Julius Williams (“Williams”) to a total term of imprisonment

of 600 months, followed by six years’ supervised release.

(See Dkt. No. 381.) Williams is serving his sentence at FCC

Allenwood.

     By   letter    dated   April   20,   2020,   Williams   requested

immediate compassionate release pursuant to 18 U.S.C. Section

3582(c)(1)(A)      (“Section   3582”).     (See   Attached    Letter.)

Williams contends that he is at high risk of contracting

COVID-19 and, if he does, suffering serious illness and death.

Williams notes that he has high blood pressure, diabetes, and

high cholesterol and suffers from a damaged nerve in his right

eye. Williams asks that he be placed on home confinement to

reduce his risk of contracting COVID-19. Williams does not

specify whether he has submitted any written request to the

warden of FCC Allenwood.
 Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 2 of 6



      Section     3582    allows     a       court   to   reduce    a    term   of

imprisonment or supervised release after considering the

factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582. However, a court may do so only

upon motion of the Director of the Bureau of Prisons (“BOP”)

or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever

is earlier.” See id. Section 571.61 of Title 28 of the Code

of Federal Regulations sets forth how an inmate must submit

a request under Section 3582 to the BOP.

      Other courts in this district have waived the exhaustion

requirements of Section 3582. See, e.g., United States v.

Scparta, 19 Cr. 578, 2020 WL 1910481, at *8 (S.D.N.Y. Apr.

20, 2020). This Court, however, is not persuaded that it can

waive Section 3582’s exhaustion requirements. As the Supreme

Court   has      instructed,        “[w]here         Congress      specifically

mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992). Any argument that it would be futile

for   Williams    to     exhaust    his       administrative       remedies     is

unavailing,      given    that     the    statute     contains      an   express

                                         2
 Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 3 of 6



futility provision, permitting him to seek judicial relief if

the BOP does not act on his request within thirty days. See

Section 3582; see also Booth v. Churner, 532 U.S. 731, 741

n.6 (2001) (“[W]e will not read futility or other exceptions

into statutory exhaustion requirements where Congress has

provided otherwise.”); Theodoropoulos v. I.N.S., 358 F.3d

162, 172 (2d Cir. 2004) (“[C]ourts are required to strictly

enforce statutory exhaustion requirements.”). Although, as

other courts in this District have noted, it is not yet clear

under Second Circuit law whether the exhaustion requirement

is jurisdictional or simply a statutory requirement, see

United States v. Monzon, No. 99 CR 157, 2020 WL 550220, at *2

(S.D.N.Y. Feb. 4, 2020), it makes no difference here. The

Court must deny the request.

     The Court is entirely sympathetic to the plight of

Williams   and   other   inmates   in   his   position.   The    Court

encourages Williams to submit a request to the warden of FCC

Allenwood. If the warden denies his request, he must appeal

to the appropriate BOP Regional Director and, if that appeal

fails, to the BOP General Counsel before renewing his Motion.

See 28 C.F.R. §§ 571.63(a), 542.15(a).        Alternatively, if the

BOP takes no action within 30 days after receiving Williams’s

request, he may renew his Motion before this Court. See

Section 3582.

                                   3
 Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 4 of 6



     Accordingly, it is hereby

     ORDERED that the defendant’s Motion is DENIED. Defendant

may renew his request upon compliance with the terms of the

statute. The Clerk of Court is directed to mail this order to

Defendant.

SO ORDERED.

Dated:   New York, New York
         13 May 2020




                                 4
Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 5 of 6
Case 1:00-cr-00237-VM Document 640 Filed 05/14/20 Page 6 of 6
